Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 3, 1975, which adopted and affirmed a referee’s decision sustaining the Industrial Commissioner’s initial determination that the claimant was ineligible to receive benefits because he was not available for employment. The claimant, aged 19, is a full-time student at a university in Indiana, attending school from the hours of 8:30 a.m. to 3:00 p.m. The claimant moved to Indiana following the termination of his New York employment in Septem*998ber of 1974. The record establishes that the claimant’s job seeking efforts are, at best, minimal and, indeed, at the time of the hearing held herein, they were almost nonexistent. The record contains substantial evidence to support the determination of the board. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Main, Larkin and Reynolds, JJ., concur.